Citation Nr: 0308859	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-03 724A	)	DATE
	)
	)


THE ISSUE

Whether VA has the authority to pay attorney fees resulting 
from February 1998 and July 1998 regional office (RO) 
decisions where all past-due benefits resulting from those 
decisions have been released to the veteran.

(The issue of the appellant's eligibility for payment of 
attorney fees from past-due benefits resulting from February 
1998 and July 1998 RO decisions is a separate matter and will 
be addressed in a separate decision.) 



REPRESENTATION

K. B. M., Attorney at Law, represented by:  Kenneth M. 
Carpenter, Attorney at Law

VA Claimant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.  This matter is before the Board of Veterans' 
Appeals (Board) following proceedings at the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) relating to claims by the veteran for VA 
benefits and attorney fees associated with those claims.  The 
claimant in the present case is an attorney who was retained 
by the veteran on May 14, 1992. 

It is important to note that this decision only addresses the 
question of whether VA has authority to pay attorney fees 
resulting from February 1998 and July 1998 regional office 
(RO) decisions where all past-due benefits resulting from 
those decisions have been released to the veteran.  The issue 
of eligibility for payment of attorney fees from past-due 
benefits resulting from February 1998 and July 1998 RO 
decisions is the subject of a separate Board decision.


FINDINGS OF FACT

1.  In December 1997, the Board issued a decision resulting 
in past due benefits to a veteran who was being represented 
by the appellant.

2.  The RO implemented the Board's decision in a rating 
action of February 1998 and released all past due benefits 
directly to the veteran.

3.  In July 1998, the RO issued a rating action resulting in 
past due benefits to a veteran being represented by the 
appellant, and the RO released all past due benefits directly 
to the veteran.

CONCLUSION OF LAW

Provided the appellant meets all statutory and regulatory 
requirements for eligibility for attorney fees for 
representing the veteran before VA, VA has the authority to 
pay attorney fees resulting from the RO's rating actions of 
February 1998 and July 1998 even where all past-due benefits 
have been released to the veteran.  38 U.S.C.A. § 5904 (West 
2002); 38 C.F.R. § 20.609 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1997, the Board granted entitlement to an 
increased rating for PTSD from 30 percent to 50 percent, and 
granted separate temporary total ratings for hospitalization 
from May 19, 1994, to June 15, 1994, and from February 7, 
1996, to March 1, 1996.  The Board's decision resulted in 
past due benefits for the veteran, and the RO implemented the 
Board's decision in a rating action of February 1998.  In 
July 1998, the RO issued a rating action granting the veteran 
entitlement a temporary total rating based on a period of 
hospitalization from June 9, 1998, to August 1, 1998.  The 
RO's rating action of July 1998 resulted in past due 
benefits, all of which were released directly to the veteran.  
When the appellant, the veteran's attorney, claimed 
entitlement to payment of attorney fees out of the past due 
benefits resulting from the rating actions of February 1998 
and July 1998, VA denied payment of attorney fees on the 
grounds that all past due benefits had been released and VA 
had no authority to pay attorney fees when past due benefits 
were not available to cover the attorney fee payments.

Thereafter, the attorney appealed the question of whether VA 
had authority to pay attorney fees even where it did not 
withhold those fees from past-due benefits.  In an August 
1999 decision, the Board determined VA had no authority to 
pay attorney fees because past-due benefits had already been 
paid to the veteran.  

The Board relied on an opinion by the VA Office of General 
Counsel in addressing this question. The General Counsel held 
as follows:

The statute which authorizes the Secretary to pay 
attorney fees out of past-due benefits does not 
waive sovereign immunity, and expressly prohibits 
the withholding of benefits payable after the 
date of the decision awarding past-due benefits 
for the purpose of paying attorney fees.  
Accordingly, VA has no legal authority to pay 
attorney fees when payment of the complete amount 
of past-due benefits has been made to the 
appellant. 
VAOPGCPREC 27- 92.

In June 2002, the Court reversed and remanded the August 1999 
decision pursuant to Cox v. Gober, 14 Vet. App. 148 (2000).  
Also, in the case of Snyder v. Principi, 15 Vet.App. 285 
(2001), the Court held that the Secretary's reliance on 
VAOPGCPREC 27-92 was invalid, and that where the Secretary 
makes an erroneous payment to a particular beneficiary 
instead of the attorney who was entitled to attorney fees 
from past-due benefits, the Secretary is obligated to pay the 
attorney out of VA's compensation and pension account.  Id. 
at 291-292.

Under the provisions of 38 U.S.C.A. § 5904 (West 2000), VA 
has authority to pay attorney fees, and pursuant to Cox and 
Snyder, VA's authority to make attorney fee payments is not 
invalidated by an inadvertent release of all past due 
benefits before the attorney is paid.  Accordingly, as to the 
limited question of whether VA has authority to make attorney 
fee payments based on the grants of benefits to the veteran 
in February 1998 and July 1998, in the event all statutory 
and regulatory requirements for eligibility for attorney fees 
are met, the appeal is granted.  

ORDER
If it is determined the appellant attorney is eligible for 
attorney fees from past-due benefits resulting from February 
1998 and July 1998 RO decisions, VA has the authority to pay 
attorney fees equal to 20 percent of the past-due benefits 
resulting from the decisions.



                    
_________________________________________________
	G.H. Shufelt
Veterans Law Judge,  Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


